Case: 2:16-cv-00612-JLG-CMV Doc #: 104 Filed: 08/10/20 Page: 1 of 2 PAGEID #: 2539




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION (COLUMBUS)

 R. ALEXANDRA ACOSTA,                         : Case No. 2:16-cv-00612
 Secretary of Labor, U.S. Department of       :
 Labor,                                       :
                                              : Judge James L. Graham
                       Plaintiff,             : Magistrate Judge Vascura
                                              :
 v.                                           :
                                              : NOTICE OF APPEAL
 THOMAS E. POTTS, JR., et al.,                :
                                              :
                       Defendants.            :

______________________________________________________________________________

       Notice is hereby given that Defendants Thomas E. Potts, Jr. and Fiduciary Trust Services,

Inc., the defendants in the above-named case, hereby appeal to the United States Court of Appeals

for the Sixth Circuit from the Order Granting Intervenor Plaintiff Gemini Insurance Company’s

Motion for Summary Judgment (Doc. 102) entered in this action on July 15, 2020.

August 10, 2020                                     Respectfully submitted,

                                                    /s/ Jerry S. Sallee
                                                    ________________________________
                                                    Jerry S. Sallee (#0013303)
                                                    Sarah E. Abbott (#0086099)
                                                    Dinsmore & Shohl LLP
                                                    255 East Fifth Street
                                                    Suite 1900
                                                    Cincinnati, Ohio 45202
                                                    (513) 977-8200 – Phone
                                                    (513) 977-8141 – Fax
                                                    jerry.sallee@dinsmore.com
                                                    sarah.abbott@dinsmore.com

                                                    Attorneys for Defendants
                                                    Thomas E. Potts, Jr. &
                                                    Fiduciary Trust Services, Inc.
Case: 2:16-cv-00612-JLG-CMV Doc #: 104 Filed: 08/10/20 Page: 2 of 2 PAGEID #: 2540




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 10, 2020, I electronically filed the foregoing with the Clerk

of Courts using the CM/ECF system which will send notification to all parties of record.

       David W. Walulik
       Frost Brown Todd LLC
       3300 Great American Tower
       301 East Fourth Street
       Cincinnati, OH 45202

       Matthew M. Scheff
       United States Department of Labor
       Office of Solicitor
       1240 East Ninth St., Room 881
       Cleveland, OH 44199

       Bruce C. Canetti
       United States Department of Labor
       Office of the Solicitor
       230 S. Dearborn Street, Room 844
       Chicago, IL 60604



                                                     /s/ Jerry S. Sallee_______________
                                                     Jerry S. Sallee




                                                2
